DETAILED ACTION
The instant application having Application No. 16/940,773 filed on 7/28/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11 and 19-20) in the reply filed on 8/23/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Park, Reg. No. 55,523, on 9/17/2021.
The application has been amended as follows: 

Please amend the Specification paragraph [0046] as follows:

[0046] The first multiplier 221 may perform a multiplying calculation of the first half (‘N/2’-bit) data DA1_1 of the first data DA1 and the first half (‘N/2’-bit) data DA2_1 of the second data DA2 in the arithmetic mode regardless of the test arithmetic mode or the normal arithmetic mode.  The first multiplier 221 may output the multiplication result data as first multiplication result data DA_MUL_1.  The first multiplication result data of the second data DA2 are ‘N/2’-bit data.  In the test arithmetic mode, the second multiplier 222 may perform a multiplying calculation of the first half (‘N/2’-bit) data DA1_1 of the first data DA1 and the first half (‘N/2’-bit) data DA2_1 of the second data DA2.  The second multiplier 222 may output the multiplication result data as second multiplication result data DA_MUL_2.  The second multiplication result data DA_MUL_2 may also have ‘N’ bits.  In the test arithmetic mode, the first multiplication result data DA_MUL_1 may be normally identical to the second multiplication result data DA_MUL_2 because the first and second multipliers 221 and 222 receive the same data.  In the normal arithmetic mode, the second multiplier 222 may perform a multiplying calculation of the second half (‘N/2’-bit) data DA1_2 of the first data DA1 and the second half (‘N/2’-bit) data DA2_2 of the second data DA2.  The second multiplier 222 may output the multiplication result data as the second multiplication result data DA_MUL_2.

Please amend the Specification paragraph [0072] as follows:

[0072] In the test arithmetic mode, the GIO repeater 700 may transmit the multiplication result data outputted from the multiplying block 620 to the data I/O block 800 in response to the test mode signal TM having the first level (i.e., a logic “high” level).  The GIO repeater 700 may control data transmission of GIO lines which are used to transmit write data to the first region storage 510 or to transmit read data outputted from the first storage region 510.  In an embodiment, the first data DA1 outputted from the first storage region 510 may be transmitted to the MAC operator 600 through the GIO lines selected by the GIO repeater 700 in the normal arithmetic mode and the test arithmetic mode of the PIM device 10-2.  The multiplication result data outputted from the multiplying block 620 

Please replace Figure 1 of the instant application with the attached replacement figure, labeled “Replacement Sheet”

Please amend the claims as follows:

1.  (Currently Amended)  A processing-in-memory (PIM) device including a multiplication/accumulation (MAC) operator integrated in a memory device, the MAC operator comprising: 
a multiplying block including a first multiplier and a second multiplier, wherein the first multiplier is configured to perform a first multiplying calculation of data input to two first input terminals of the first multiplier, wherein first half data of first data and first half data of second data the two first input terminals data input to two second input terminals of the second multiplier, wherein second half data of the first data and second half data of the second data which are inputted to respective ones of the two second input terminals 
an adding block configured to perform an adding calculation of first multiplication result data outputted from the first multiplier and second multiplication result data outputted from the second multiplier, 
wherein the MAC operator is configured to receive a test mode signal having a first level to perform a test operation for the multiplying block by inputting the first half data of the first data and the first half data of the second data to respective ones of the two first input terminals and to respective ones of the two second input terminals and by executing the first multiplying calculation, the second multiplying calculation, and the adding calculation.

3.  (Currently Amended)  The PIM device of claim 1,
wherein the MAC operator further comprises a data input block,
wherein the data input block includes:
a first input/output (I/O) line through which the first half data of the first data are transmitted; 
a second I/O line through which the first half data of the second data are transmitted;
a first multiplexer configured to output the first half data of the first data or the second half data of the first data according to the test mode signal; and
a second multiplexer configured to output the first half data of the second data or the second half data of the second data according to the test mode signal.

12-18.  (Cancelled)

19.  (Currently Amended)  A method of testing a processing-in-memory (PIM) device including a multiplication/accumulation (MAC) operator integrated in a memory device, the method comprising: 
performing multiplying calculations of different pairs of corresponding portions of first data and second data by a plurality of multipliers included in the MAC operator in a normal arithmetic mode; 
generating a test mode signal having a first level for activating a test arithmetic mode; 
inputting a same portion of first data and a same portion of second data to each of [[a]] the plurality of multipliers , wherein a multiplying calculation of the same portion of first data and the same portion of second data is performed by each of the plurality of multipliers; and 
performing an exclusive OR operation of multiplication result data outputted from the plurality of multipliers by an adding block to execute a test operation for the plurality of multipliers in response to the test mode signal having the first level.

20.  (Currently Amended)  The method of claim 19, wherein the normal arithmetic mode further comprises: 
generating the test mode signal having a second level for activating [[a]] the normal arithmetic mode; 
inputting different portions of the first data to respective ones of first input terminals of the plurality of multipliers and inputting different portions of the second data to respective ones of second input terminals of the plurality of multipliers, in response to the test mode signal having the second level; 
performing the multiplying calculations in the normal arithmetic mode; and 
performing an adding calculation of multiplication result data outputted from the plurality of multipliers by the adding block in response to the test mode signal having the second level.

21-22.  (Cancelled)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “adding block” in Claims 1-5, 9-11, and 19-20, and “MAC output block” in Claims 9-10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 1-11 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest found prior art is Lin et al. (US 2003/0222879) and Faith et al. (US 6,483,343).  Lin discloses a processing-in-memory (PIM) device including a multiplier-accumulator (MAC) operator.  The MAC operator comprises e.g. two multipliers, each for multiplying a corresponding half of first and second input data, followed by a number of adders.  The PIM MAC operator implements a test procedure which exhaustively tests the multiplier(s) 
However, none of the references teach a test mode signal which activates a test arithmetic mode, and causes inputting a same portion of first data and a same portion of second data to each of a plurality of multipliers included in the MAC operator, wherein a multiplying calculation of the same portion of first data and the same portion of second data is performed by each of the plurality of multipliers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182